Case 7:16-cv-00462-GEC Document 26-9 Filed 03/11/21 Page 1 of 3 Pageid#: 2737




U.S. v. Southern Coal Corporation, Civil Action No. 7:16-cv-00462-GEC




                                Exhibit 9
Case 7:16-cv-00462-GEC Document 26-9 Filed 03/11/21 Page 2 of 3 Pageid#: 2738




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA

                                   (ROANOKE DIVISION)

 UNITED STATES OF AMERICA, ET AL.,                       )
                                                         )
                Plaintiffs,                              )
                                                         ) Civil Action No. 7:16-cv-00462-GEC
        v.                                               )
                                                         )
 SOUTHERN COAL CORPORATION, ET AL.,                      )
                                                         )
                Defendants.                              )
                                                         )
                                                         )



                              DECLARATION OF JOE DAVIS


I, Joe Davis, declare the following to be true and correct to the best of my knowledge under the

penalty of perjury:

1. My name is Joe Davis, and I am an employee of the U.S. Department of Justice, (“USDOJ”),

   Environmental Enforcement Section in Washington, DC. I have been employed by USDOJ

   since March 19, 1991.

2. I am currently the Case Management Unit Chief in the USDOJ, Environmental Enforcement

   Section.

3. As the Case Management Unit Chief, my duties include monitoring payments of civil

   penalties and stipulated penalties received by the United States pursuant to judicial

   enforcement orders brought by the USDOJ Environmental Enforcement Section for

   violations under the Clean Water Act, 33 U.S.C. §§ 1251 et seq. (“CWA”) and other federal

   statutes.


                                                1
4. I submit this Declaration in support of the United States', the State of Alabama's, and the
Case 7:16-cv-00462-GEC Document 26-9 Filed 03/11/21 Page 3 of 3 Pageid#: 2739
    State of Tennessee's Motion to Compel Compliance with the Consent Decree ("CD").

5. I monitor all civil penalties and stipulated penalties that have been paid by the Defendants

   under the December 19, 2016 Consent Decree in this case.

6. From December 19, 2016 through January 19, 2021, the United States has received

    $2,245,609 in Stipulated Penalties from the Defendants in this case.

7. As of the date of this declaration, Defendants Southern Coal Corporation, Premium Coal

   Company, and Justice Coal of Alabama have not paid any of the $3,192,000 stipulated

   penalties demanded under the September 2, 2020 U.S. Demand for Stipulated Penalties and

   Notice of Default in this case.



                8' t day of March, 2021-, in Washington, DC.
                     >
Executed this




                                                 2
